


Exhibit 10.5

FACILITIES AGREEMENT

 

This Facilities Agreement (this “Agreement”), is made as of July 10, 2007 (the
“Effective Date”), by and between PCP Acquisition, Inc., a Colorado corporation
(the “Company”), and Perfect Circle Projectiles, LLC, an Illinois limited
liability company (“Seller”).

 

1.            Background. This Agreement is entered into as consideration for
and as a condition to the closing of the transactions contemplated by the Asset
Purchase Agreement (the “Purchase Agreement”), dated as of the Effective Date by
and between the Company, Seller Gary E. Gibson and Security With Advanced
Technology, Inc.. The Company and Seller have entered into certain other
agreements in connection with the Purchase Agreement, including, but not limited
to, a Royalty Agreement (the “Royalty Agreement”) dated as of the Effective Date
by and between the Company and Seller. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings assigned to them in the
Purchase Agreement and the Royalty Agreement.

 

2.            Use of Facilities and Facilities Reimbursement. Commencing on the
Effective Date and continuing until the termination of this Agreement pursuant
to Section 3 (the “Term”), Seller shall produce Products for the Company at
Seller’s facilities as requested by the Company. During the term, the Company
shall reimburse Seller for all actual, direct and incremental out-of-pocket
costs incurred by Seller in producing Products manufactured at Seller’s
facilities for the Company. Seller agrees to invoice the Company once per month
for such reimbursement of costs and the Company agrees to pay Seller within 30
days of receipt of Seller’s invoice.

 

3.            Termination. Either party may terminate this Agreement (a) upon
180 days’ written notice to the other party for any reason or no reason at all
or (b) upon 30 days’ written notice to the other party due to such other party’s
material breach of this Agreement if such breaching party has not cured such
breach to the satisfaction of the non-breaching party within such 30-day period.
At any time during the Term that the Company is able to produce the Products at
its own facilities during the Term, the 180-day period set forth in Section 3(a)
shall be reduced to 120 days.

 

4.            Amendments. Any waiver, amendment, modification or supplement of
or to any term or condition of this Agreement shall be effective only if in
writing and signed by all parties hereto.

 

5.            Severable. If any portion of this Agreement is held to be invalid,
the same will not affect in any respect whatsoever the validity of the remainder
of this Agreement.

 

6.            Captions. Article or paragraph titles or other headings contained
in this Agreement are for convenience only and will not be deemed a part of the
context of this Agreement.

 

7.            Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

 

--------------------------------------------------------------------------------






8.            Successors and Assigns. This Agreement may not be assigned by
Seller. This Agreement shall inure to the benefit of the Company and its
successors and assigns.

 

9.            Waiver. Any waiver by any party of a breach of any provisions of
this Agreement will not operate as or be construed to be a waiver of any
subsequent breach hereof.

 

10.          Notices. Any notices or other communications required or permitted
to be given or made pursuant to any of the provisions of this Agreement shall be
deemed to have been duly given or made for all purposes if (a) hand delivered,
(b) sent by a nationally recognized overnight courier for next business day
delivery or (c) sent by telephone facsimile transmission (with prompt oral
confirmation of receipt) as follows:

 

As to Seller:

 

Perfect Circle Projectiles, LLC

28101 Ballard Drive, Unit C

Lake Forest, Illinois 60045

Fax No.: (847) 367-8980

Attention: Gary E. Gibson

With a copy to:

Shadle & Associates, Ltd.

1019 W. Wise Road, Suite 200

Schaumburg, Illinois 60193

Fax No: (847) 891-3038

Attention: Ronald E. Shadle

 

As to the Company:

PCP Acquistion, Inc.

10855 Dover Street, Suite 1100

Westminster, Colorado 80021

Attention: Scott Sutton

Fax No.: (303) 439-0414

 

With a copy to:

Brownstein Hyatt Farber Schreck, P.C.

 

410 Seventeenth Street, Suite 2200

 

Denver, Colorado 80202

 

Attention: Adam J. Agron

 

Fax: (303) 223-1111

 

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 10. The date of giving of any such notice
shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

 

2

 

--------------------------------------------------------------------------------






11.          Governing Law. This Agreement shall be governed by, and construed
in accordance with the internal laws of the State of Delaware, without reference
to the choice of law or conflicts of law principles thereof.

 

12.         WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

13.          Entire Agreement. This Agreement contains the entire agreement of
the Parties as to the subject matter hereof and supersedes all prior agreements
and understandings, whether oral or written, between the Parties with respect to
the subject matter hereof.

 

14.        Arbitration. The parties will arbitrate any dispute arising out of
this Agreement pursuant to the terms of Section 9.12 of the Purchase Agreement.

 

15.        Default. In the event that amounts due to Seller are not paid when
due then the unpaid balance shall accrue interest at the rate of 1% per month
until paid, and the Company on demand from Seller shall pay to Seller all costs
incurred or paid by Seller in connection with this Agreement, including but not
limited to attorney’s fees and costs for (i) enforcing or attempting to enforce
any of Seller’s rights and remedies, and (ii) collecting the amounts due.

 

[Remainder of Page Left Blank]

 

3

 

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

 

 

THE COMPANY:

 

PCP Acquistion, Inc.

 

By:

/s/ Jeffrey G. McGonegal

Jeffrey G. McGonegal

Chief Financial Officer

 

 

SELLER:

 

Perfect Circle Projectiles, LLC

 

By:

/s/ Gary E. Gibson

Gary E. Gibson

Manager

 

 

 

--------------------------------------------------------------------------------